Title: To George Washington from Edmund Randolph, 22 April 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 22. 1795.
          
          Notwithstanding Mr Van Berckel has no right to expect, that I should transmit his letter for your consideration, after what I have written to him; yet I forward it with the view, that if you should not approve a postponement of the subject; I may receive your instructions. If you do, I shall presume your approbation from silence. In truth, it is adviseable to gain as much time as possible. The probability is, that his government is dissolved: that he has dismissed the Dutch consul for being a democrat: that he is desirous of inlisting the executive on his side: that knowing the jeopardy of his situation, he would be restrained, in what he now does, by no consideration of diplomatic propriety: that he is personally irritated against Heineken; and that he has been set on by some other foreign minister to try the pulse of the President. A compliance with Mr Van Berckel’s request, tho’ seemingly a matter of form, involves numberless delicate and perhaps critical questions. In short upon examining the consul’s commission yesterday, I am not satisfied, that the minister has any authority to remove him.
          Nothing of consequence having occurred since Monday last, I have only to offer to you the affectionate and respectful attachment, with which I have the honor to be Sir yr mo. ob. serv.
          
            Edm: Randolph
          
        